department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b3 sca-151977-01 uilc internal_revenue_service national_office service_center advice memorandum for doug h rogers hq program manager office of interest and penalty administration attn oneida stephens linda e stiff director compliance wage_and_investment_division from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp b3 subject discretion to abate interest on large erroneous refunds this memorandum responds to a request for significant advice dated date significant service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether the internal_revenue_service service may abate the assessment of interest on an erroneous refund which exceeds dollar_figure conclusion the service has the authority to abate interest assessed on erroneous refunds exceeding dollar_figure discussion sec_6602 generally provides that any portion of an internal revenue tax which has been erroneously refunded and which is recoverable by suit pursuant to sec_7405 shall bear interest from the date of the payment of the refund see also sec_301_6602-1 sca-151977-01 in congress enacted sec_6404 to provide the commissioner additional flexibility in abating interest when interest had accrued because of the service’s own errors or delays h_r rep no 99th cong 2d sess s rep no 99th cong 2d sess sec_6404 states that the secretary shall abate an assessment of interest on any erroneous refund until the date demand for repayment is made unless the taxpayer or a related_party has in any way caused the erroneous refund or the erroneous refund exceeds dollar_figure although the secretary must abate interest on erroneous refunds that do not exceed dollar_figure the statute does not explicitly address whether the secretary has discretion to abate interest when an erroneous refund exceeds dollar_figure legislative_history can sometimes assist in ascertaining congressional intent where a statute is ambiguous 17_f3d_965 7th cir the legislative_history underlying sec_6404 does not provide an entirely unequivocal answer either it does however appear to give the secretary more flexibility than might be inferred from the statute itself by stating t he bill gives the irs the authority to abate interest but does not mandate that it do so except that the irs must do so in cases of certain erroneous refunds of less than dollar_figure h_r rep no 99th cong 2d sess s rep no 99th cong 2d sess emphasis added the legislative_history then goes on to state the committee believes that it is inappropriate to charge taxpayers interest on money they temporarily have because the irs has made an error consequently the irs may not charge interest on these erroneous refunds until the date it demands repayment of the money the committee intends that two limitations be placed on this rule first it is not to apply in instances in which the taxpayer or a related_party has in any way caused the overstated refund to occur second it is not to apply to any erroneous refund checks that exceed dollar_figure million h_r rep no 99th cong 2d sess pincite s rep no 99th cong 2d sess pincite emphasis added the conference committee report uses similar language stating that the rule requiring the abatement of interest on erroneous refund checks of dollar_figure million or less is only made applicable to erroneous refund checks of dollar_figure or less conf_rep no 99th cong 2d sess ii-810 ii-811 emphasis added in summary although the issue is not squarely addressed neither the statute nor the legislative_history explicitly the original dollar limitation set forth in both the house report and senate report was dollar_figure this amount was reduced to dollar_figure by the house-senate_conference committee conf_rep no 99th cong 2d sess ii-810 ii-811 see footnote supra sca-151977-01 preclude the secretary from exercising discretion to abate interest for erroneous refunds in excess of dollar_figure in the only case to consider this issue the government argued and the district_court agreed that the secretary was not required under sec_6404 to abate interest on an erroneous refund which initially exceeded dollar_figure united_states v egypt planting co u s t c cch big_number n d miss in egypt planting co the taxpayers received an erroneous refund of federal agricultural employment_taxes of dollar_figure and returned dollar_figure of that amount the taxpayers argued the service was required to abate interest on the remaining erroneous refund amount of dollar_figure since that amount was less than dollar_figure the government contended that the mandatory interest abatement rules were inapplicable to erroneous refunds exceeding dollar_figure the court found that although sec_6404 required abatement of interest on erroneous refunds of dollar_figure or less an erroneous refund that initially exceeded dollar_figure must bear interest pursuant to sec_301_6602-1 the court expressed some reservation about its conclusion the opinion stated that the combination of unclear abatement provisions along with the lack of regulations invites speculation and confusion but ruled on the side of caution in holding that no abatement was available the statutory language of sec_6404 is susceptible of two different constructions thus the limitations contained in that section might be read as barring any abatement of interest in the case of erroneous refunds that exceed dollar_figure or that are in any way caused by the taxpayer or a related_party on the other hand the limitations could be construed only to limit the type of erroneous refunds subject_to the mandatory interest abatement rules of sec_6404 on balance we believe that the latter interpretation more closely comports with congressional intent the legislative_history of sec_6404 as indicated above evidences a desire to afford the service authority to abate interest accrued because of service errors or delays it further expresses the intent that the service exercise this authority to abate interest in instances in which it issues an erroneous refund check while it did not instruct the service not to charge interest on the classes of erroneous refunds described in the limitations it would be inconsistent with the purposes underlying the statute to read those limitations as precluding the commissioner from exercising the authority to abate interest in such cases the parameters of the secretary’s discretion are not defined in sec_6404 but we intend shortly to issue formal guidance that will directly address that question in the interim the secretary should consider all the facts and circumstances relevant to determining whether abatement would be consistent with the legislative intent taxpayers who fail to return the erroneous refund for a significant period of time after they discover or reasonably should have discovered the error are less deserving of relief in such circumstances they contributed to the delay and they had the opportunity to profit from the service’s error the secretary might also consider whether the taxpayer returned the erroneous refund before the sca-151977-01 service notified the taxpayer of the error especially if there was a substantial delay between the issuance of the erroneous refund and notification by the service the secretary might want to consider the level of sophistication of the taxpayer which may indicate whether the taxpayer acted reasonably with respect to the error even an unsophisticated taxpayer would not merit relief however if they contributed in any way to the initial error by the service eg by filing a frivolous claim_for_refund please call of cc pa apjp b3 at if you have questions about this matter by curt g wilson assistant chief_counsel administrative provisions and judicial practice
